    Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 1 of 11 PageID 965


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

KIRSTEN BRANCAZIO,

                 Plaintiff,

         v.                                                   CASE NO. 2:19-CV-694-FtM-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                              ORDER

         This is an appeal of the administrative denial of social security income benefits (SSI),

disability insurance benefits (DIB), and period of disability benefits.1 See 42 U.S.C. §§ 405(g),

1383(c)(3). Plaintiff argues the administrative law judge (ALJ) erred in evaluating the opinions

of Dr. Kandel, her treating physician, and Dr. Rectanus, her treating psychologist.             After

considering the parties’ memoranda (doc. 23) and the administrative record, I find the

Commissioner’s decision is not supported by substantial evidence. I remand.

         A.      Background

         Plaintiff Kirsten Brancazio, born on April 5, 1970, was 46 years old on her alleged onset

date of September 16, 2016. After a car accident in the parking lot of her workplace, she claims

disability due to neck injuries, panic attacks, insomnia, anxiety, headaches, PTSD, back pain, and

shoulder pain. Prior to this accident, Plaintiff worked as a mortgage loan processor, a customer

service representative, and most recently as an automobile salesman at a Lexis dealership (R. 88-

89). At the administrative hearing on April 19, 2018, Plaintiff testified she lives in a carriage home

with a roommate and shares custody of her minor son with her ex-husband (R. 61-62). She testified


1
    The parties have consented to my jurisdiction. See 28 U.S.C. § 636(c).



                                                  1
 Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 2 of 11 PageID 966


that her only source of income is food stamps (R. 63). She underwent cervical fusion surgery in

August 2017, and testified that her worst impairments were neck pain, panic attacks, and migraines

(R. 64).

       Following the administrative hearing, the ALJ found that Plaintiff suffers from the severe

impairments of status-post cervical fusion at C5-C6, obsessive-compulsive disorder, panic attacks,

and headaches (R. 18). However, the ALJ determined that Plaintiff is not disabled, because she

retains the RFC to perform a full range of sedentary work as follows:

        … the claimant can lift and carry a maximum of 10 pounds, stand and walk for a
       total of 6 hours in an 8 hour workday, and sit for a total of 6 hours in an 8 hour
       workday. Claimant can never climb ladders, ropes, and scaffolds. Claimant can
       only occasionally climb ramps and stairs. Claimant’s ability to balance is
       unlimited. Claimant can frequently stoop, kneel, and crouch. Claimant can never
       crawl. Claimant should avoid concentrated exposure to wetness. Claimant should
       avoid workplace hazards such as unprotected heights and unshielded rotating
       machinery. Claimant is limited to simple, routine, repetitive tasks. Claimant can
       have frequent interaction with supervisors, coworkers, and the public.

(R. 19). The ALJ concluded that, with this RFC, Plaintiff cannot perform her past work, but can

work as a document prepper, call out operator, and return clerk (R. 25). Plaintiff, after exhausting

her administrative remedies, filed this action.

       B.      Standard of Review

       To be entitled to DIB and/or SSI, a claimant must be unable to engage “in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” See 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “‘physical or

mental impairment’ is an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” See 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).




                                                  2
  Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 3 of 11 PageID 967


       The Social Security Administration, to regularize the adjudicative process, promulgated

detailed regulations that are currently in effect. These regulations establish a “sequential

evaluation process” to determine whether a claimant is disabled. See 20 C.F.R. § 404.1520. If an

individual is found disabled at any point in the sequential review, further inquiry is

unnecessary. 20 C.F.R. § 404.1520(a)(4). Under this process, the Commissioner must determine,

in sequence, the following: (1) whether the claimant is currently engaged in substantial gainful

activity; (2) whether the claimant has a severe impairment(s) (i.e., one that significantly limits his

ability to perform work-related functions); (3) whether the severe impairment meets or equals the

medical criteria of Appendix 1, 20 C.F.R. Part 404, Subpart P; (4) considering the Commissioner’s

determination of claimant’s RFC, whether the claimant can perform his past relevant work; and

(5) if the claimant cannot perform the tasks required of his prior work, the ALJ must decide if the

claimant can do other work in the national economy in view of his RFC, age, education, and work

experience. 20 C.F.R. § 404.1520(a)(4). A claimant is entitled to benefits only if unable to

perform other work. See Bowen v. Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. § 404.1520(f),

(g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations

omitted). The Court may not reweigh the evidence or substitute its own judgment for that of the

ALJ even if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct




                                                  3
 Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 4 of 11 PageID 968


law or to provide the reviewing court with sufficient reasoning for determining the proper legal

analysis has been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).

         C. Discussion

         1. treating psychologist’s opinions

         Plaintiff’s second argument, that the ALJ erred in evaluating the opinions of treating

psychologist Earl Rectanus, requires remand and I address it first. Specifically, she questions the

ALJ’s finding that Dr. Rectanus’s opinions are unsupported by his treatment notes as well as his

decision to assign more weight to the opinions of the state agency psychological consultant. And

she asserts the ALJ erred by failing to weigh Dr. Rectanus’s opinions in accordance with the

applicable regulations and relatedly erred in formulating his residual functional capacity (RFC). I

agree.

         Medical opinions are “statements from physicians and psychologists or other acceptable

medical sources that reflect judgments about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis and prognosis, what [the claimant]

can still do despite impairment(s), and [the claimant’s] physical or mental restrictions.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011) (quoting 20 C.F.R. §

404.1527(a)(2)). A court must give a treating physician’s opinions substantial or considerable

weight unless “good cause” is shown to the contrary. Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997). Good cause for disregarding such opinions “exists when the: (1) treating

physician’s opinion was not bolstered by the evidence; (2) evidence supported a contrary finding;

or (3) treating physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (citation omitted).

         With good cause, an ALJ may disregard a treating physician’s opinion, but he “must clearly

articulate the reasons for doing so.” Winschel, 631 F.3d at 1179 (quoting Phillips v. Barnhart, 357



                                                 4
  Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 5 of 11 PageID 969


at 1240 n.8). Additionally, the ALJ must state the weight given to different medical opinions and

the reasons therefor. Id. Otherwise, “it is impossible for a reviewing court to determine whether

the ultimate decision on the merits of the claim is rational and supported by substantial evidence.”

Cowart v. Schweiker, 662 F.2d 731, 735 (11th Cir. 1981). Specifically, the opinions of examining

physicians are given more weight than non-examining physicians, treating more than non-treating

physicians, and specialists more than non-specialist physicians. 20 C.F.R. § 404.1527(c)(1-5).

        On a fill-in-the-blank form completed on March 18, 2018, Dr. Rectanus indicated that

Plaintiff was markedly limited in her ability to socially interact with others (R. 757). Specifically,

Dr. Rectanus found Plaintiff markedly limited in her ability to accept instruction from or respond

appropriately to criticism from a supervisor or superior, her ability to work in coordination with

or in proximity to others without distracting them or exhibiting behavioral extremes, her ability to

respond appropriately to co-workers or peers, and her ability to relate to general public and

maintain socially appropriate behavior (R. 757-758). Dr. Rectanus also opined that Plaintiff has

marked limitations in several areas pertaining to sustaining concentration, persistence and pace (R.

758), and opined that she has extreme limitations in her ability to perform at production levels

expected by most employers (R. 759). Dr. Rectanus opined Plaintiff has mainly moderate to

marked limitations in adaptation, but has extreme limitations in her ability to behave predictably,

reliably, and in an emotionally stable manner and her ability to tolerate customary work pressures

(R. 759). At the bottom of the form, Dr. Rectanus added a handwritten note explaining why such

limitations were needed. He stated that Plaintiff “is subject to unpredictable panic attacks, is

agoraphobic, relies on a support animal, and conducts minimal driving” (R. 760). He also

indicated Plaintiff’s impairments have lasted or are expected to last twelve months or more and

that her condition is likely to deteriorate if she is placed under stress (R. 760).




                                                   5
 Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 6 of 11 PageID 970


       In addressing these opinions and assigning them little weight, the ALJ explained “it [sic]

is merely a handwritten response to a preformatted checklist and Dr. Rectanus did not provide

explanation or reference to any specific medical treatment records to support the marked to

extreme limitations indicated. Additionally, the marked to extreme limitations indicated are

inconsistent with the medical record which shows largely unremarkable mental status

examinations but for mood abnormalities and the claimant retained the ability to drive as needed”

(R. 23-24).   I cannot conclude that these reasons amount to good cause.           Dr. Rectanus’s

psychotherapy notes are consistent with his handwritten explanation on the form and provide

support for the limitations. Plaintiff first presented to Dr. Rectanus in November 2016 following

a hospital admission for chest pains and an ultimate diagnosis of panic attacks. She reported

insomnia and flashbacks, and a fear of driving. Dr. Rectanus prescribed antidepressant medication

and recommended psychotherapy (R. 434).          Unfortunately, Dr, Rectanus’s treatment notes

describe continuing panic attacks, sometimes resulting in emergency room visits and causing her

to stay home as much as possible. Although Plaintiff’s panic attacks subsided somewhat by

December 2016, she continued to experience generalized anxiety and by February 2017 her panic

attacks returned. While the ALJ’s notation that mental status exams were “normal” is accurate,

Plaintiff and her treating providers (Kandel and Rectanus) consistently document her panic attacks,

agoraphobia, and fear of driving during the relevant time frame. On April 17, 2017, Dr. Rectanus

indicated Plaintiff “has been coping independently with residual panic attacks, and none of these

have been severe enough to compel ER visit. The patient has not been leaving the house, however,

and her agoraphobic responses, appear to be increasing” (R. 657). In June 2017, Dr. Rectanus

described Plaintiff as “more emotionally stable, with about two panic attacks per week, that she is

managing in adequate fashion, although with very limited activity out of the home” (R. 654). Dr.

Rectanus’s September 2017 office note indicated:



                                                6
 Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 7 of 11 PageID 971


    Patient seen for individual psychotherapy for PTSD from MVA. Patient reviewed current
    coping and responded well to review, reinforcement, and recommendations. Cognitive
    psychotherapy for anxiety conducted with good effect in session. Patient has been coping
    with recovery from spinal surgery, which appears to have been helpful. She has had
    subsequent panic attacks, and has even driven to the hospital, but was able to sit and wait
    in her car for the panic attack to pass, as she did not want to incur another medical bill if
    her anxiety could pass without going inside. The patient has continued to avoid all
    unnecessary driving and prefers to stay home. Therapy again focused on the long-term
    problems associated with not increasing her desensitization practice, but in light of her
    ongoing panic attacks, this will have to be accommodated at the present time.

(R. 653).

       Plaintiff continued with psychotherapy treatment for PTSD from her motor vehicle

accident with Dr. Rectanus in 2017 and the beginning of 2018 (R. 731-732). After becoming

uninsured, in January 2018 she began receiving mental health treatment with a psychiatrist and

nurse practitioner at Elite DNA Therapy. Records indicate she reported experiencing panic attacks

at night and two to three times a week (R. 719). She was diagnosed with panic disorder, ADHD,

major depressive disorder, generalized anxiety disorder, and insomnia; prescribed supportive

therapy, psycho-education; and medications adjusted to meet her needs (R. 720). Plaintiff’s

Function Report reinforces this medical evidence. In it, Plaintiff described why she does not drive:

“I can drive short distances. All my medical providers are within 2-3 miles from home. I can reach

several destinations without driving on a busy road by using frontage roads and parking lots near

my home. My domestic partner almost always drives me” (R. 266). She does not “really talk to

anyone aside from my domestic partner and son. I don’t want to talk about my accidents or injuries

so I avoid people. I am often irritable from pain or side effects of meds. I sued to enjoy social

situations and spending time with friends but I now have no positive input. I am embarrassed

about my situation and fear having panic attacks in public” (R 268). When asked about her ability

to deal with stress, Plaintiff indicated that she is “very afraid to be in the car. I am afraid to be

alone or go out due to serious panic attacks. I am afraid I am dying when I have them and my son

will have no Mom” (R. 269).


                                                 7
    Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 8 of 11 PageID 972


        In his decision, the ALJ discussed Plaintiff’s “nearly ongoing difficulty with panic and

going to the ER parking lot” (R. 23) but noted she “retained the ability to drive as needed” (R. 24).

Ultimately, the ALJ concluded that the treatment records and the fact that none of her providers

had forbidden her from driving despite her subjective reports of unpredictable and severe daily

panic attacks suggest that she is not as limited as she alleged (R. 23). But later in his decision,

when he assigned little weight to the state agency consultant’s finding of no severe mental

impairments, the ALJ’s stated that “evidence received at the hearing level showed the claimant to

be more limited” (R. 24). The ALJ explained: “The opinion of the State agency physical and

psychological consultants finding the claimant capable of less than the full range of work at the

light exertional level are given some weight as the physical and psychological limitations indicated

are largely consistent with the record as a whole however evidence obtained at the hearing level

showed the claimant to have different limitations” (R. 24). 2 These statements are confusing and

irreconcilable. Essentially, the ALJ swiftly characterized Dr. Rectanus’s March 2018 marked to

extreme limitations as inconsistent with the medical evidence but assigned “some weight” to the

state agency psychologist’s opinions, citing to hearing level evidence that showed Plaintiff more


2
  The ALJ referred to Exhibit 4A, the Reconsideration level disability determination dated May
11, 2017. The mental residual functional capacity assessment (MRFC) signed by Madelyn
Miranda DeCollibus, Psy.D. indicates Plaintiff is limited in sustaining concentration and
persistence, including moderate limitations in her ability to carry out detailed instructions,
maintain attention and concentration for extended periods, and her ability to complete a normal
workday and workweek without interruptions from psychologically based symptoms and to
perform at a consistent pace without unreasonable number and length of rest periods (R. 139-140).
She also opined that Plaintiff is moderately limited in her ability to interact with the general public,
and her ability to accept instructions and respond appropriately to criticism from supervisors (R.
140). DeCollibus also indicated Plaintiff has adaptation limitations including moderate limitation
in her ability to respond appropriately to changes at work, and may have difficulty coping with
stress of rapid changes in performance environment secondary to anxiety and may prefer repetitive
tasks as a result (R. 140-141). She provided an additional explanation for her limitations: The
claimant retains the ability to mentally perform at the level cited and discussed in this MRFC.
Claimant can be expected to perform simple and repetitive tasks in a limited work environment
and to meet the basic mental demands of work on a sustained basis despite any limitations resulting
from the identified MDIs (R. 140-141).

                                                   8
    Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 9 of 11 PageID 973


limited than she had been at the agency-level review in May 2017 (R. 24). Against this backdrop,

I cannot conclude the decision is supported by substantial evidence.

        It is undisputed that Dr. Rectanus is a licensed psychologist who treated Plaintiff for at

least sixteen months (beginning November 2016 through the time the ALJ’s hearing). And he is

the only treating doctor who has submitted opinions. His opinions are consistent with the bulk of

other evidence in the file, including records from treating neurologist Dr. Kandel who documented

Plaintiff’s anxiety, PTSD, and panic attacks; and the treating psychiatrist and nurse practitioner at

Elite DNA Therapy Services (a Medicaid clinic where Plaintiff began receiving care in January

2018 after losing her health insurance) who diagnosed panic disorder, ADHD, major depressive

disorder, generalized anxiety disorder, and insomnia. Admittedly, an “ALJ is not required to

accept the opinion of a treating doctor, even one with expert credentials, if the ALJ finds that the

opinion is not supported by the doctor’s own records or the record as a whole.” Kent v. Acting

Comm’r of Soc. Sec. Admin., 651 F. App’x 964, 967-68 (11th Cir. 2016). And, although there is

truth to ALJ’s notation that Plaintiff’s mental status examinations were “largely unremarkable”

the records overall depict a young lady diagnosed with generalized anxiety disorder and PTSD;

prescribed Xanax (for anxiety, panic disorder), Zoloft (anxiety), mirtazapine (Remeron) (an

antidepressant for insomnia), venlafaxine ER (Effexor) (an antidepressant for generalized anxiety

disorder), and dextroamphetamine amphetamine (ADHD) (R. 247, 720-721); and who

simultaneously experienced a cervical spine injury that required surgical intervention. 3 The ALJ


3
  In assigning little weight to Dr. Rectanus’s opinions, the ALJ seems to focus on the lack of
treatment records and largely unremarkable mental status examinations. Dr. Rectanus provided
support for the limitations he imposed: Plaintiff experiences unpredictable panic attacks, is
agoraphobic and relies on a support animal, but the ALJ found them insufficient. And his office
visit notes document clearly and consistently document Plaintiff’s subjective complaints of
extreme anxiety and panic attacks, and the psychotherapy, medications, and desensitization
program used to reduce symptomatology. While the Eleventh Circuit has not addressed it, other
courts have recognized that “[t]he practice of psychology is necessarily dependent at least in part
on patient subjective statements.” Y “A psychological opinion need not be based on solely

                                                 9
    Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 10 of 11 PageID 974


rejected the treating psychologist’s opinions and confusingly addressed the opinions of the state

agency non-examining psychologist who reviewed the file in May 2017 (eight months after the

alleged onset date and long before the hearing level evidence that the ALJ described as showing

Plaintiff to be more limited). Accordingly, I conclude the ALJ’s decision finding Plaintiff not

disabled is not supported by substantial evidence. 4 Remand is needed.

        2. treating physician’s opinions

        In light of the remand, I need not address Plaintiff’s remaining arguments. See Jackson v.

Bowen, 810 F.2d 1291, 1294 n.2 (11th Cir. 1986) (stating that where remand is required, it may be

unnecessary to review the other issues raised). However, one issue in particular deserves attention.

Plaintiff asserts the ALJ erred by failing to weigh certain “opinions” of her treating neurologist,

Dr. Kandel. These “opinions,” set forth by the doctor at the bottom of each of his office visit notes,

were titled “Care Plan” and “Patient Instruction” and set forth information about such topics as

“Cervical Radiculopathy,” “Headaches,” “Neck Pain,”            “Sensory Disorders/ Paresthesias,”

“Exercise: A Healthy Habit,” “Headaches and Mind-Body Therapy,” and “Neck Care” (R. 461-

462; 467-468; 475-476; 481-483; 489-490; 496-498; 503-505; 510-512; 517-519, 525-527).

Plaintiff complains that the ALJ erred by failing to consider the limitations set forth in the Care




objective tests; those findings may rest either on observed signs and symptoms or on psychological
tests.” Thomas v. Barnhart, 147 Fed. Appx. 755, 759 (10th Cir. 2005) (quoting Robinson v.
Barnhart, 366 F.3d 1078, 1083 (10th Cir. 2004). “When mental illness is the basis of a disability
claim, clinical and laboratory data may consist of diagnostic and psychopathology. The report of
a psychiatrist should not be rejected simply because of the relative imprecision of the psychiatric
methodology or the absence of substantial documentation.” Blankenship v. Bowen, 874 F.2d 1116,
1121 (6th Cir. 1989).

4
 Of course, under the statutory and regulatory scheme, a claimant’s RFC is a formulation
reserved for the ALJ, who must support his findings with substantial evidence. See 20 C.F.R. §
404.1546(c). As already discussed, this Court may not re-weigh the evidence and reach its own
conclusions about a claimant's RFC. See Phillips v. Barnhart, 357 F.3d 1232, 1240 n. 8 (11th
Cir.2004).

                                                 10
 Case 2:19-cv-00694-MAP Document 25 Filed 07/10/20 Page 11 of 11 PageID 975


Plans and Patient Instructions. And she maintains the ALJ should have weighed Dr. Kandel’s

“opinions” set forth in them. I cannot agree. Instead, I side with the ALJ and find these Care Plans

and Patient Instructions are not medical opinions and the ALJ did not need to specifically weigh

them.

        D.     Conclusion

        For the reasons stated above, it is ORDERED:

               (1) The ALJ’s decision is REVERSED, and the case is remanded to the

                   Commissioner for further administrative proceedings consistent with this

                   Order; and

               (2) The Clerk of Court is directed to enter judgment for Plaintiff and close the case.

        DONE      and     ORDERED         in    Tampa,      Florida     on     July    10,     2020.




                                                11
